OPINION — AG — UNDER THE PROVISIONS OF 51 O.S. 1971 24 [51-24] AND 45 O.S. 1971 33 [45-33], ALL BOOKS AND RECORDS OF THE CHIEF MINE INSPECTOR PERTAINING TO HIS OFFICE, NOT OTHERWISE EXPRESSLY MADE SECRET OR CONFIDENTIAL BY STATUTE, ARE OPEN AND AVAILABLE FOR PUBLIC INSPECTION FOR PROPER PURPOSES, AT PROPER AND REASONABLE TIMES AND IN A PROPER MANNER TO ANY ALL INTERESTED PERSONS. CITE: 51 O.S. 1971 24 [51-24], 45 O.S. 1971 33 [45-33], ARTICLE VI, SECTION 1, ARTICLE VI, SECTION 25, OPINION NO. 76-118, OPINION NO. 75-218 (R. THOMAS LAY)